Exhibit 10.1

 

AMENDMENT NO. 6 TO CONVERTIBLE LOAN AGREEMENT

 

THIS AMENDMENT NO. 6 TO CONVERTIBLE LOAN AGREEMENT (“Amendment”), dated as of
December 29, 2017, is made by and between Hickok Incorporated, an Ohio
corporation (“Borrower”), and Roundball LLC, an Ohio limited liability company
(“Roundball”). Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to them in the Agreement (as defined
below).   

 

WHEREAS, Borrower and Roundball are parties to that certain Convertible Loan
Agreement dated December 30, 2011, as amended by Amendment No. 1 thereto dated
December 30, 2012, Amendment No. 2 thereto dated December 30, 2013, Amendment
No. 3 thereto dated December 31, 2014, Amendment No. 4 thereto dated December
30, 2015 and Amendment No. 5 thereto dated December 20, 2016 (collectively, the
“Agreement”), which among other things provides Roundball with the right,
exercisable at its option, to cause Borrower to borrow up to an additional
$466,879.88 from it at any time prior to the Roundball/Borrower Option Maturity
Date, and provides Borrower with the right to cause Roundball to lend up to
$250,000 to it on the terms and conditions applicable to any borrowings that may
be made under the terms of the Agreement pursuant to the exercise of the
Roundball Option; and

 

WHEREAS, Borrower and Roundball desire to extend the Roundball/Borrower Option
Maturity Date with respect to any borrowings made under the arrangements
contemplated by this Amendment, to provide for a form of note evidencing any
such borrowings and to modify the terms of the Lender Conversion Option set
forth in the Agreement so as to reflect such extension of the Roundball/Borrower
Option Maturity Date and the arrangements contemplated by this Amendment.

 

NOW, THEREFORE, Borrower and Roundball hereby agree as follows:

 

(a)     The form of the Roundball/Borrower Option Note attached hereto shall be
deemed to be attached as Exhibit F to the Agreement and replace the existing
form of such Roundball/Borrower Option Note in its entirety.

 

(b)     In connection with the extension of the Roundball/Borrower Option
Maturity Date contemplated by this Amendment and to facilitate the exercise by
Lender of the Lender Conversion Option and conversion of the Roundball Note,
Section 2.2.1 of the Agreement is hereby amended to read in its entirety as
follows:

 

2.2.1     Lender Conversion Option. At the option of the applicable Lender, the
principal and interest on the applicable Note may, at any time while any
Obligations under such Note remain outstanding, or in case either Note or some
portion thereof shall be called for prepayment prior to such date, then, with
respect to such Note or portion thereof as is called for prepayment, until and
including, but (if no default is made in the payment of the prepayment price)
not after, the close of business on the date that is three (3) days prior to the
date fixed for such prepayment, be converted, in whole or in part, into fully
paid and non-assessable Conversion Shares at the Conversion Price (the “Lender
Conversion Option”); provided, however, in no event shall the Aplin Note be
convertible into more than 112,752 Conversion Shares. If and whenever on or
after the Closing Date, the Borrower issues or sells, or in accordance with this
Section 2.2.1, is deemed to have issued or sold, any Equity Interests of
Borrower (including the issuance or sale of shares of Common Stock owned or held
by or for the account of the Borrower, but excluding shares of Common Stock
deemed to have been issued or sold by the Borrower in connection with an Exempt
Offering) for a consideration per share (the “New Issuance Price”) less than a
price equal to the Conversion Price in effect immediately prior to such issue or
sale (the foregoing a “Dilutive Issuance”), then immediately after such Dilutive
Issuance, the Conversion Price then in effect shall be reduced to an amount
equal to the New Issuance Price.

 

 

--------------------------------------------------------------------------------

 

 

(c)     The representations and warranties of Borrower set forth in Section 5 of
the Agreement are hereby affirmed in their entirety as if made on the date
hereof, with the exception of the following:

 

1.     Section 5.2(a) of the Agreement is hereby amended to read in its entirety
as follows:

 

5.2     Capitalization. The authorized capital stock of Borrower consists of
10,000,000 shares of Class A Common Stock, of which 2,114,886 shares were issued
and outstanding as of the close of business on September 30, 2017, and 2,500,000
shares of Class B Common Stock, of which 773,616 shares were issued and
outstanding as of the close of business on September 30, 2017. As of September
30, 2017, 15,795 shares of Class A Common Stock and 5,667 shares of Class B
Common Stock were held in treasury by Borrower. All of the outstanding Shares
have been duly authorized and are validly issued, fully paid and nonassessable.
Other than 150,000 shares of Class A Common Stock reserved for issuance under
Borrower’s 2013 Omnibus Equity Plan, 5,000 shares of Class A Common Stock
reserved for issuance under Borrower’s other stock option plans, 326,489 shares
of Class A Common Stock reserved for issuance to Roundball in accordance with
the provisions of this Agreement, and 100,000 shares of Class A Common Stock
issuable upon the exercise of warrants issued to Roundball in accordance with
the terms of the Warrant Agreement dated December 30, 2012, Borrower has no
shares of any class of capital stock reserved for issuance.

 

2.     Section 5.5 of the Agreement is amended to delete the words “September
30, 2016, and      to substitute therefore the words “September 30, 2017.”

 

(d)     The representations and warranties of Roundball set forth in Section 6
of the Agreement are hereby affirmed in their entirety as if made on the date
hereof, with the exception of the following:

 

1.     Section 6.4 of the Agreement is amended to read in its entirety as
follows:

 

6.4     Disclosure and Access to Information. Roundball acknowledges that it has
received and reviewed a copy of Borrower’s (a) Annual Report on Form 10-K for
the fiscal year ending September 30, 2016; (b) Proxy Statement for its Annual
Meeting of Shareholders filed with the SEC on March 7, 2017; (c) Quarterly
Reports on Form 10-Q for the periods ending December 31, 2016, March 31, 2017
and June 30, 2017; (d) Current Reports on Form 8-K filed January 5, 2017,
January 10, 2017, May 22, 2017, June 1, 2017, June 5, 2017, August 11, 2017,
August 14, 2017 and September 22, 2017; (f) unaudited balance sheet dated
September 30, 2017. In addition, Roundball acknowledges that it and its
representatives have had access to such additional information concerning
Borrower as it deemed necessary or appropriate to make an informed investment
decision with respect to the transactions contemplated by this Agreement,
including access to and an opportunity to ask questions of Borrower’s management
(which questions have been responded to by such persons to Roundball’s
satisfaction).

 

(e)     The parties agree that the amendments set forth herein shall apply from
and after the date hereof and that nothing contained herein shall be deemed to
modify or waive any rights or obligations under the Agreement existing prior to
that date.

 

[Signature Page Follows.]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment by their duly
authorized officers as of the date first above written.

 

HICKOK INCORPORATED   ROUNDBALL LLC               By: /s/ Brian Powers    By:
/s/ Frederick Widen   Name: Brian Powers    Name: Frederick Widen   Title:
President and CEO   Title:  Manager  

 

 

 

3

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

CONVERTIBLE

 

PROMISSORY NOTE

 

$_________ Akron, Ohio

 

_______ __, 2018

 

FOR VALUE RECEIVED, Hickok Incorporated, an Ohio corporation (“Borrower”),
hereby promises to pay to the order of Roundball LLC, an Ohio limited liability
company, its successors and assigns (herein referred to as “Holder”), with an
address of 25101 Chagrin Boulevard, Suite 350, Beachwood, Ohio 44122, or at such
other place as the Holder may from time to time designate, the principal sum of
_____________ Dollars ($__0,000) (the “Loan”), with interest thereon at the time
and in the manner set forth herein.

 

1.      Loan Agreement. This Convertible Promissory Note (“Note”) has been
executed and delivered by Borrower pursuant to the terms of that certain
Convertible Loan Agreement, dated of as of December 30, 2011, as amended by
Amendment No. 1 thereto dated December 30, 2012, Amendment No. 2 thereto dated
December 30, 2013, Amendment No. 3 thereto dated December 31, 2014, Amendment
No. 4 thereto dated December 30, 2015, Amendment No. 5 thereto dated December
20, 2016 and Amendment No. 6 thereto dated December 29, 2017 (collectively, the
“Loan Agreement”). All capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.

 

2.     Principal and Interest.

 

(a)     The unpaid principal balance of this Note shall bear interest at a rate
equal to 0.34% per annum, computed monthly.

 

(b)     If full payment of the principal and interest is not made when due, the
amount of the unpaid interest shall be added to the principal balance of this
Note.

 

(c)     Interest shall be payable on the Maturity Date (as defined below).
Interest shall be computed on the basis of the actual number of days elapsed
over a 360-day year.

 

(d)     If all or any portion of the principal balance or any of the accrued
interest under this Note shall not be paid for any reason by the Maturity Date
or on such earlier date that payment becomes due pursuant to the Loan Agreement
or this Note, then all accrued and unpaid interest at such date shall be added
to and become part of the unpaid principal balance at the Maturity Date or the
date of acceleration, whichever is earlier.

 

3.      Term. The entire principal balance of this Note, together with all
accrued interest thereon, shall be due and payable on December 30, 2018, unless
(a) accelerated as set forth in Section 7, (b) the Holder, in its sole and
absolute discretion, exercises its Lender Conversion Option, in whole, pursuant
to Section 2.2.2 of the Loan Agreement prior to December 30, 2018, or (c)
Borrower exercises its Borrower Conversion Option pursuant to Section 2.2.5 of
the Loan Agreement (the “Maturity Date”).

 

4.      Prepayment. Borrower may prepay the Note, in whole or in part, at any
time upon notice as provided for in the Loan Agreement, subject to Holder's
conversion rights upon prepayment set forth in Section 2.2.1 therein.

 

4

--------------------------------------------------------------------------------

 

 

5      Application of Payments. All payments made hereunder shall be applied
first to the reasonable expenses, if any, including reasonable attorney's fees,
of the Holder incurred in the collection of this Note following default, then to
accrued interest, which shall be due and payable upon any prepayment, and then
to principal.

 

6.      Conversion. This Note is subject to, and entitled to the benefits of,
the Lender Conversion Option and the Borrower Conversion Option set forth in
Section 2.2 of the Loan Agreement. Nothing in this Note is intended to limit
such conversion privileges and to the extent there is any inconsistency between
the terms of this Note and such conversion privileges, the terms of the Loan
Agreement shall govern. Borrower acknowledges that, if Holder converts a
portion, but less than all, of this Note pursuant to the exercise of its Lender
Conversion Option, Borrower shall cancel this Note and execute and deliver to
Lender a replacement Note in the aggregate principal amount of the unconverted
portion of the Note surrendered.

 

7.      Events of Default. If any of the “Events of Default” as that term is
defined in Section 11 of the Loan Agreement, shall occur and shall not be cured
within the time limits set forth in said Section 11, then, the principal amount
of this Note, together with all accrued and unpaid interest thereon and all
other amounts payable under this Note may become, or may be declared to be, due
and payable in the manner, upon the conditions and with the effect provided in
the Loan Agreement.

 

8.      Payment of Costs and Expenses. Borrower agrees to pay all losses, costs
and expenses, including reasonable attorneys’ fees, in connection with the
enforcement of the Note, the Loan Agreement and any other instruments and
documents delivered in connection herewith sustained as a result of the
occurrence of an Event of Default by Borrower.

 

9.      Amendments. The terms of this Note are subject to amendment only in the
manner provided for in the Loan Agreement.

 

10.    Invalidity of any Provisions in Note. If, for any reason, any of the
terms or provisions (or any part of any provision) hereof are found to be
invalid, illegal, unenforceable or contrary to any applicable law, such
invalidity, illegality or unenforceability shall not affect any other provision
(or any remaining part of any provision) of this Note, but this Note shall be
construed as if such invalid, illegal or unenforceable provision (or any part
thereof) had never been contained herein, and Borrower hereby agrees that this
Note shall still remain in full force and effect subject only to the exclusion
of those terms or provisions (and only to the extent to which such terms or
provisions) shall have been found invalid, illegal, unenforceable or contrary to
any such applicable law.

 

11.     Presentment, Demand and Notice Waived. Borrower waives presentment for
payment, demand and notice of demand, notice of non-payment, protest and notice
of protest, notice of dishonor and trial by jury in any litigation arising out
of, relating to, or connected with this Note, the Loan Agreement or any other
Loan Document.

 

12.     Governing Law. This Note shall be governed and construed in accordance
with the laws of the State of Ohio (but not including the choice of law rules
thereof).

 

 

[Signature Page Follows.]

 

5

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its duly
authorized officer as of the date first above written.

 

HICKOK INCORPORATED

 

 

By: ___________________

 

Its: President and CEO 

 

 

 

6